         Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 1 of 15                     FILED
                                                                                    2020 Jul-14 PM 03:20
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION
 AMASON & ASSOCIATES,                       )
 INC.,                                      )
                                            )
         Plaintiff,
                                            )
                                            )            7:20-cv-00237-LSC
   v.
                                            )
 CORE TUSCALOOSA 519-611
                                            )
 RED DREW, LLC, et al.,
                                            )
         Defendants.                        )
                                            )
                                            )

                            MEMORANDUM OF OPINION

        Plaintiff Amason & Associates, Inc. (“Amason”), an Alabama corporation,

filed this action to perfect a materialman’s lien against Defendants Core Tuscaloosa

519-611 Red Drew, LLC (“Core”), BMO Harris, N.A. (“BMO”), and Capital One

National Associations (“Capital One”) in the Circuit Court of Tuscaloosa County,

Alabama. Defendants removed the action to this Court on February 24, 2020,

asserting federal diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1). (Doc. 1.)

Before the Court are Plaintiff’s Motion to Remand (doc. 8) and Supplement to

Pending Motion to Remand (doc. 15). Plaintiff’s motions have been fully briefed and

are ripe for review. For the reasons stated below, Plaintiff’s initial motion to remand

                                      Page 1 of 15
        Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 2 of 15




(doc. 8) is due to be terminated as moot, and its supplementary motion to remand

(doc. 15) is due to be granted.

I.    BACKGROUND

      This action arises from the ill-fated construction of “Hub on Campus –

Tuscaloosa” (“The Hub”), a student housing apartment complex located at

519/610 Red Drew Avenue, Tuscaloosa, Alabama. On December 16, 2016,

Defendant Core hired Amason, an Alabama corporation with its principal place of

business in Tuscaloosa, Alabama, as the general contractor for The Hub. Amason

alleges that, per their contract, Core agreed to (1) compensate Amason for

completion of any “Owner Change Orders” made at Core’s direction, and

(2) purchase and maintain builder’s risk coverage on an “all risk” coverage form to

protect the interest of Amason and Core against property and casualty losses during

the construction of The Hub.

      On July 6, 2018, a “one thousand year rain event” struck Tuscaloosa,

significantly damaging The Hub and causing Amason to incur additional expenses to

rush completion of the project on time. (Doc. 1 – Ex. A at ¶ 12.) Although Amason

submitted invoices to the builder’s risk insurer for these additional expenses, the

insurer denied, in part, the claims submitted. Amason alleges that, per the parties’

construction contract, Defendant Core is responsible for compensating Amason for
                                    Page 2 of 15
         Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 3 of 15




these additional expenses. However, despite repeated claims from Amason, Core has

failed to pay the unpaid builder’s risk insurance claims or to compensate Amason

fully for its completion of the Owner Change Orders.

       Amason initially filed this action in the Circuit Court of Tuscaloosa County,

Alabama, on February 10, 2020. (Doc. 1 – Ex. A.) In its complaint, Amason alleged

that Defendant Core had breached the pair’s construction contract, and it sought

compensation both for the unpaid builder’s risk insurance claims and the charges

incurred for completion of the Owner Change Orders. In total, Amason sought

monetary damages of $2,312,498.00. Furthermore, Amason sought to perfect and

enforce a materialman’s lien under Alabama law against Defendant Core, as well as

Defendants BMO and Capital One, both of which hold mortgages on the Hub

property.

       On February 24, 2020, Defendant Core removed the action to this Court,

asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1). (Doc. 1.)1 In its

notice of removal, Defendant Core noted that Amason is an Alabama corporation

with its principal place of business in Alabama. It also represented that it is a

Delaware limited liability company, and none of its members are citizens of


1
       At the time of removal, Amason had not served its complaint on either Defendant BMO or
Defendant Capital One. This Court permitted the voluntary dismissal of Defendant BMO on April
8, 2020. (Doc. 16.) At this time, Amason still has not perfected service on Defendant Capital One.
                                           Page 3 of 15
         Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 4 of 15




Alabama.2 Therefore, it argued that complete diversity exists between Amason and

all opposing parties. On March 5, 2020, Defendant Core filed its answer and several

counterclaims, asserting, among other things, that Amason is contractually obligated

to defend and indemnify Core against pending actions brought in state court by Hub

tenants for delays in the project’s completion. (Doc. 3.)

       On March 24, 2020, Amason filed a motion to remand the action back to state

court. (Doc. 8.) As grounds for remand, Amason argued that Defendant Core had

not adequately shown complete diversity of citizenship between Core’s members

and Amazon. Alternatively, Amason argued that venue for its materialman’s lien

action in federal court was inappropriate under Alabama law and that the Court

should exercise its discretion to remand the action in the interests of judicial

economy.

       On March 26, 2020, in response to Defendant Core’s counterclaims, Amason

filed an Answer and Third-Party Complaint against numerous subcontractors that

had contributed to The Hub’s construction. (Doc. 10.) Among other third-party

claims, Amason asserts that the newly added third-party defendants are



2
       The parties do not dispute that there is complete diversity between Amason and Defendants
BMO and Capital One. Defendant BMO is a citizen of Illinois under the citizenship rule for
national banking associations. 28 U.S.C. § 1348. Similarly, Defendant Capital One is a citizen of
Virginia under the same rule. Id.
                                            Page 4 of 15
        Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 5 of 15




contractually obligated to indemnify and defend Amason against Defendant Core’s

various counterclaims. It is undisputed that several of the newly added third-party

defendants are Alabama citizens and thus share a common citizenship with Amason.

      On April 7, 2020, Amason further filed a Supplement to Pending Motion to

Remand. (Doc. 15.) In its supplementary motion, Amason expressly incorporated its

pending motion to remand. (Id. at 2 n.1.)3 More importantly, Amason’s

supplementary motion to remand further argues that its third-party complaint

against numerous Alabama citizens defeats complete diversity and warrants remand

for lack of subject matter jurisdiction.

II.   STANDARD

      “Federal courts are not courts of general jurisdiction; they have only the

power that is authorized by Article III of the Constitution and the statutes enacted

by Congress pursuant thereto.” Bender v. Williamsport Area Sch. Dist., 475 U.S. 534,

541 (1986). For removal to be proper, the Court must have subject matter jurisdiction

in the case. “Only state-court actions that originally could have been filed in federal

court may be removed to federal court by the defendant.” Caterpillar, Inc. v.

Williams, 482 U.S. 386, 392 (1987). In addition, the removal statute must be strictly



3
      Because Amason’s supplementary motion to remand expressly incorporates its prior
motion, the initial motion to remand (doc. 8) is due to be terminated as moot.
                                           Page 5 of 15
        Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 6 of 15




construed against removal, and any doubts should be resolved in favor of remand.

See Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). Upon removal, a

defendant bears the burden of establishing subject matter jurisdiction. See Wilson v.

Republic Iron & Steel Co., 257 U.S. 92, 97 (1921).

III.   DISCUSSION

       In order to exercise jurisdiction over an action pursuant to § 1332(a), this

Court must assure itself that the parties are completely diverse and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. See, e.g., Triggs v.

John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). Because it removed

this action, Defendant Core has the burden of establishing the propriety of diversity

subject matter jurisdiction. See Rolling Greens MHP, L.P. v. Comcast SCH Holdings

L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).

       The parties do not dispute that the amount in controversy is met, so the only

question remaining is whether complete diversity of citizenship exists between the

parties. Amason contends, among other grounds for remand, that its impleader of

several non-diverse third-party defendants defeats complete diversity and thus

necessitates remand. Core, in turn, argues that the Court should exercise its

discretion and strike these third-party defendants as improperly joined in the case.



                                      Page 6 of 15
         Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 7 of 15




       Where a plaintiff asserts claims against an impleaded third-party defendant

which shares the plaintiff’s citizenship, the Court lacks diversity jurisdiction. See

Fawvor v. Texaco, Inc., 546 F.2d 636, 642–43 (5th Cir. 1977) (holding that plaintiff’s

negligence claim against an impleaded non-diverse third-party defendant required

an independent basis for federal jurisdiction where the basis of jurisdiction in the

original compliant was diversity).4 Amason, an Alabama citizen, has impleaded

numerous subcontractors, of whom many are also Alabama citizens. As a result,

Amason’s impleader would defeat complete diversity in this action.

       As an initial matter, the Court finds no fault with Amason’s impleader as a

procedural matter. Under the Federal Rules of Civil Procedure, any “defending

party may, as third-party plaintiff, serve a summons and complaint on a nonparty

who is or may be liable to it for all or part of the claim against it.” FED. R. CIV. P.

14(a)(1). A third-party defendant need not obtain the Court’s leave if it files its third-

party complaint fewer than fourteen days after serving its original answer. See id.

Here, Amason asserted a third-party complaint asserting indemnity claims against

its subcontractors on the same date it filed its original answer to Core’s counterclaim.




4
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to October 1, 1981.

                                           Page 7 of 15
       Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 8 of 15




(See doc. 10.) Therefore, unless otherwise prohibited by statute, Amason’s third-

party complaint against its subcontractors was proper.

      “If after removal the plaintiff seeks to join additional defendants whose

joinder would destroy subject matter jurisdiction, the court may deny joinder, or

permit joinder and remand the action to the State court.” 28 U.S.C. § 1447(e). In

determining whether to allow the amendment or joinder, the Court should examine

the following factors: (1) “the extent to which the purpose of the amendment is to

defeat federal jurisdiction,” (2) “whether plaintiff has been dilatory in asking for

amendment,” (3) “whether plaintiff will be significantly injured if amendment is not

allowed,” and (4) “any other factors bearing on the equities.” Hensgens v. Deere &

Co., 833 F.2d 1179, 1182 (5th Cir. 1987), cert. denied, 493 U.S. 851 (1989); see also

Reyes v. BJ’s Rests., Inc., 774 F. App’x 514, 516–17 (11th Cir. 2019) (per curiam)

(applying the Hensgens factors to determine whether to permit plaintiff’s

amendment joining non-diverse defendants after removal).

      Notably, however, neither the parties’ briefing nor the Court’s own research

has provided a definitive answer to whether the Hensgens factors apply in a case of a

plaintiff’s impleader that would defeat federal jurisdiction. Indeed, the Court’s

research has revealed only a single non-binding case examining whether to permit a

plaintiff’s impleader of non-diverse third-party defendants. See Caruso v. PNC Bank,
                                     Page 8 of 15
       Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 9 of 15




N.A., No. 2:17-cv-01170-DN, 2019 WL 1429622, at **4–5 (D. Utah Mar. 29, 2019)

(“With the addition of Jensen as a nondiverse third party defendant, the Hensgens

factors weigh in favor of Plaintiffs[’] requested remand to state court.”). Hensgens

itself states that that the analysis is to be applied when a new nondiverse defendant

is to be added. Hensgens, 833 F.2d at 1182 (“The district court, when faced with an

amended pleading naming a new nondiverse defendant in a removed case, should

scrutinize that amendment more closely than an ordinary amendment.” (emphasis

added)). The present case does not involve joinder of a new defendant via an

amended complaint filed after removal. Rather, this case involves a third-party

complaint filed in response to a defendant’s counterclaim, seeking indemnity for

claims that did not exist at the time that the action was removed to this Court.

Therefore, the Court finds that the Hensgens factors are inapposite, and there is no

clear reason to deny Amason’s impleader of non-diverse third-party defendants.

      Even if the Court applied the Hensgens factors in this case, the same outcome

would result. The Eleventh Circuit has noted—albeit in an unpublished and non-

binding opinion—that “a district court has broad discretion in weighing [the

Hensgens] factors to decide whether to permit or deny an amendment.” Dever v.

Family Dollar Stores of Ga., LLC, 755 F. App’x 866, 869 (11th Cir. 2018) (per

curiam). Upon examination of each Hensgens factor, the Court finds in its discretion
                                     Page 9 of 15
       Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 10 of 15




that Amason’s impleader of non-diverse third-party defendants was appropriate in

this case.

       The Court first considers whether Amason impleaded the non-diverse third-

party defendants for the purpose of defeating this Court’s jurisdiction over the

action. Hensgens, 833 F.2d at 1182. Core does not dispute that Amason’s third-party

indemnity claims may have merit. Instead, Core asserts that Amason knew of its

potential third-party indemnity claims at the commencement of this action yet chose

to assert them only after removal. See Smith v. White Consol. Indus., Inc., 229 F. Supp.

2d 1275, 1280 (N.D. Ala. 2002) (non-binding case noting that such behavior

“strongly indicates that the purpose of the plaintiff’s amendment is to defeat federal

jurisdiction”).

       At first glance, Amason’s decision to bring its indemnity claims against non-

diverse third-parties following removal of this action suggests that Amason primarily

seeks to defeat this Court’s jurisdiction. Amason, for its part, concedes that it knew

of its subcontractors’ identities and its potential indemnity claims against them prior

to filing this action. Furthermore, Core identifies several previous proceedings in

which it contends that Amason should have raised its claims against both Core and

the non-diverse third parties but failed to do so. For example, Core notes that both

it and Amason were sued by over 250 Hub tenants in Tuscaloosa Circuit Court, in
                                      Page 10 of 15
       Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 11 of 15




multiple lawsuits (“Tenant Suits”) filed between December 2018 and August 2019.

(Doc. 28 at 5.) Although Amason impleaded its subcontractors at that time and

asserted that they were contractually obligated to defend and indemnify Amason

against the tenants’ claims, Amason did not bring a cross-claim against Core. (See

id.)

       Yet to question Amason’s motives due to the timing of its third-party claims

in this action is to ignore the derivative nature of such claims. See FED. R. CIV. P.

14(a)(1) (permitting a defending party to serve a third-party complaint only on a

“nonparty who is or may be liable to it for all or part of the claim against it”).

Amason’s third-party complaint demands, among other relief, that the non-diverse

subcontractors defend and indemnify Amason against any judgment or settlement

costs resulting from Core’s counterclaims against it. (Doc. 10 at 22.) Said

counterclaims did not exist at the time that Amason initiated this action in state court

or even at the time that Core removed the action to this Court. (See doc. 3.) And

although Core has identified numerous prior proceedings in which Amason sued

either Core or the non-diverse subcontractors in state or federal court, it has not

identified a single prior proceeding in which Core asserted any claim against Amason.

Thus, the occasion for Amason to assert its present indemnity claims against the



                                      Page 11 of 15
        Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 12 of 15




non-diverse subcontractors (i.e., in response to a claim brought by Core) never arose

prior to Core removing the action to this Court.5

       Having found that the first Hensgens factor favors Amason’s impleader, the

Court next turns to the second factor: whether Amason’s impleader was dilatory.

See Hensgens, 833 F.2d at 1182. Core argues that the impleader of non-diverse third

parties was untimely because Amason has given no explanation as to why it did not

bring its claims against them at the commencement of this action. (Doc. 28 at 7.) In

response, Amason has explained that it did not intend for this action to extend

beyond its own materialman’s lien against Core and the other named defendants, but

Core broadened the scope of the action when it asserted several counterclaims

against Amason. (Doc. 32 at 6.) Upon review of the record, Court is satisfied with

this explanation. Core filed its counterclaims on March 5, 2020. (Doc. 3.) Amason,

in turn, filed its third-party complaint on March 26, 2020, a delay of only twenty-one

days after the filing of the counterclaims from which Amason’s indemnity claims

derive. (Doc. 10.) For many of the same reasons that the Court finds Amason did not


5
       Amason’s third-party complaint also asserts numerous non-derivative claims, such as
breach of contract and negligence, against Amason’s subcontractors. (Doc. 10.) Admittedly, these
claims are unrelated to Core’s counterclaims against Amason, and thus would more reasonably
have been raised at the commencement of this action. Regardless, their presence in the third-party
complaint does not affect this Court’s conclusions as to Amason’s purpose in bringing its
indemnity claims only after Core asserted its own counterclaims. See FED. R. CIV. P. 18(a)
(permitting a party asserting a third-party claim to join as many claims as it has against the
opposing party).
                                           Page 12 of 15
       Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 13 of 15




seek only to defeat diversity jurisdiction, the Court also finds that Amason filed its

third-party complaint in a timely manner.

      Next, the Court considers potential prejudice that Amason would suffer if the

Court rejected its attempt to litigate its third-party claims in this Court. Amason

argues that dismissal of its third-party complaint would leave it with no forum in

which it can assert its indemnification rights against its subcontractors with respect

to Core’s counterclaims against Amason. (Doc. 32 at 8–9.) However, it is not clear

why Amason would not then be able to bring a separate indemnification action

against its subcontractors in state court. Thus, Amason has not shown that it would

be denied full relief for its claims if this Court dismissed the third-party complaint.

Regardless, the Court notes that Amason would still incur additional costs if required

to pursue its indemnity claims—which are intertwined with the counterclaims

brought by Core in this action—in a parallel state proceeding. Therefore, this factor

slightly favors permitting Amason’s impleader.

      Finally, no “factors bearing on the equities” are sufficient to warrant rejection

of Amason’s impleader. Hensgens, 833 F.2d at 1182. The Court recognizes the

importance of providing out-of-state defendants such as Core a right to a federal

forum. See Legg v. Wyeth, 428 F.3d 1317, 1325 (11th Cir. 2005) (“The removal

process was created by Congress to protect defendants.”). However, the Court also
                                     Page 13 of 15
          Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 14 of 15




accords weight to the interrelated nature of Core’s counterclaims and Amason’s

third-party indemnity claims. Unfairness would result if the Court barred one party

from asserting derivative claims in this forum while permitting an opposing party

from asserting its own related claims in the same forum. Moreover, to bar Amason’s

third-party claims here would add further complexity to an already convoluted web

of legal actions crisscrossing between federal and state courts.

       In sum, application of the Hensgens factors in this case leads the Court to

conclude that Amason’s impleader of numerous non-diverse third parties should be

permitted pursuant to § 1447(e), and the action should be remanded back to state

court.6

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to remand (doc. 8) is due to be

terminated as moot, and its supplementary motion to remand (doc. 15) is due to be

granted. An order consistent with this opinion will be entered contemporaneously

herewith.




6
       Because the Court finds that Amason’s impleader of non-diverse third parties is sufficient
to warrant remand, the Court does not reach Amason’s other grounds for remand.
                                          Page 14 of 15
Case 7:20-cv-00237-LSC Document 62 Filed 07/14/20 Page 15 of 15




DONE and ORDERED on July 14, 2020.



                                    _____________________________
                                           L. Scott Coogler
                                      United States District Judge
                                                                     199455




                          Page 15 of 15
